Citation Nr: 1038355	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  07-17 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than March 26, 1993, 
for the grant of a 100 percent rating for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to an effective date earlier than January 25, 
1996, for the grant of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from December 1985 to February 
1988.

This case comes before the Board of Veterans' Appeals (Board) 
from two rating decision.

In May 2000, the RO granted a TDIU, effective January 25, 1996.  
The Veteran appealed the assigned effective date.  In July 2003, 
the Board remanded the claim.

In December 2005, the Board granted a 100 percent rating for PTSD 
and again remanded the claim for an earlier effective date for a 
TDIU.  In a February 2006 decision, the Appeals Management Center 
(AMC) implemented the Board's December 2005 decision granting a 
100 percent rating and assigned an effective date of March 26, 
1993 for this rating.  The RO also denied the claim for an 
earlier effective date for a TDIU as moot.  The Veteran appealed, 
requesting an earlier effective date for the 100 percent rating 
for PTSD.  The issue of entitlement to an earlier effective date 
for a TDIU remains on appeal.


FINDINGS OF FACT

1.  The Veteran filed a claim for an increased rating for PTSD, 
then rated 50 percent disabling, on March 26, 1993.

2.  The Board had increased the rating for the Veteran's service-
connected PTSD to 50 percent in an August 1992 decision.

3.  There is no document dated between August 1992 and March 26, 
1993 that could be construed as an informal claim for an 
increased rating for PTSD.

4.  The Veteran is receiving a 100 percent schedular rating 
effective March 26, 1993 and is not eligible for a TDIU from this 
date.

5.  To the extent that the record reasonably raises a claim for 
an effective date earlier than March 26, 1993 for a TDIU, the 
Veteran was not eligible for a TDIU on a schedular basis prior to 
February 2, 1990, the Board's August 1992 decision implicitly 
denying a TDIU terminated any pending claim for a TDIU, and there 
is no document dated between August 1992 and March 26, 1993 
indicating that the Veteran was unemployable due to his service-
connected disabilities.


CONCLUSIONS OF LAW

1.  An effective date earlier than March 26, 1993 for a 100 
percent rating for PTSD is not warranted.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2010).

2.  An effective date earlier than January 25, 1996 for a TDIU is 
not warranted to the extent that the claim for an earlier 
effective date is not rendered moot by the grant of a 100 percent 
rating effective March 26, 1993.  38 U.S.C.A. § 5110; 38 C.F.R. 
§§ 3.400, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010)) redefined VA's duty to assist the Veteran in the 
development of a claim. VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

The Veteran's claims of entitlement to earlier effective date for 
the 100 percent rating for PTSD and a TDIU arise from his 
disagreement with the effective dates assigned by the RO after 
the claims for these benefits were granted.  The courts have 
held, and VA's General Counsel has agreed, that where an 
underlying claim has been granted and there is disagreement as to 
"downstream" questions, the claim has been substantiated and 
there is no need to provide additional VCAA notice or prejudice 
from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 
1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 
116-17 (2007); VAOPGCPREC 8-2003 (2003).  

The Court has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin 
v. Peake, 22 Vet. App. 128, 137 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from defective 
VCAA notice with respect to the downstream elements.  Id.  There 
has been no allegation of such error in this case.

In addition, as the discussion below indicates, the relevant 
facts are not in dispute and resolution of the claims is wholly 
dependent on interpretation of the applicable laws and 
regulations pertaining to effective dates and eligibility for a 
TDIU.  The VCAA is therefore inapplicable and need not be 
considered in this case.  See Mason v. Principi, 16 Vet. App. 
129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); see also VAOPGCPREC 5-2004 (June 23, 2004).  See also 
38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a 
matter of law, entitlement to the benefit claimed cannot be 
established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or 
discontinue assistance with regard to a claim requesting a 
benefit to which the claimant is not entitled as a matter of 
law).

In any event, the Veteran was informed of how VA determines 
disability ratings and effective dates in a March 2006 letter.

For the reasons set forth above, the claims for earlier effective 
dates for a 100 percent rating for a PTSD and for a TDIU are 
ready to be considered on the merits.


Analysis

Under 38 U.S.C. § 5110(a), the effective date of an increase in a 
veteran's disability compensation "shall be fixed in accordance 
with the facts found, but shall not be earlier than the date of 
receipt of application therefor." Section 5110(b)(2) provides an 
exception to this general rule: "The effective date of an award 
of increased compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability had occurred, 
if application is received within one year from such date."

It is clear from the plain language of 38 U.S.C. § 5110(b)(2) 
that it only permits an earlier effective date for increased 
disability compensation if that disability increased during the 
one-year period before the filing of the claim.  Section 
5110(b)(2) first specifies that the effective date of an increase 
"shall be the earliest date" that the evidence shows "an 
increase in disability had occurred."  The statute then imposes 
a condition, permitting application of this earlier date only 
"if application is received within one year from such date." 38 
U.S.C. § 5110(b)(2).

As to what constitutes a claim, a claim is defined as a formal or 
informal communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit. 
38 C.F.R. §§ 3.1(p); 3.155 (2010).  Any communication or action 
from a claimant indicating an intent to apply for one or more 
benefits under the laws administered by VA and which identifies 
the benefit sought, may be considered an informal claim. 38 
C.F.R. § 3.155(a).  Further, under 38 C.F.R. § 3.157 (b)(1) 
(2010), a report of examination or hospitalization may constitute 
an informal claim.

Generally, once a claim has been decided and no appeal has been 
filed within the one year time limit, that decision becomes final 
as to the claim, and, in the absence of a finding of CUE with 
regard to that decision, precludes an effective date earlier than 
the date of the final decision (subject to 38 U.S.C.A. 
§ 5110(b)(2)).  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
20.1103 (2010).  See also Juarez v. Peake, 21 Vet. App. 537, 541 
(2008) (modifying that portion of a Board decision that reviewed 
an effective date related to a finding in a prior RO decision 
that had not been appealed by the Veteran and had therefore 
become final).  See, Hazan v. Gober, 10 Vet. App. 511 (1997).

In this case, the RO granted service connection for PTSD in July 
1988 and assigned a 10 percent rating effective March 12, 1988 
(this effective date was later changed to February 12, 1988, the 
day after separation from service, as explained below).  Although 
notified of this decision in a July 1988 letter, the Veteran did 
not appeal, and the decision, including the disability rating and 
effective date, became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 
20.1103.  Any attack on the finality of this decision in the 
guise of a claim for an earlier effective date would be nothing 
more than a freestanding earlier effective date claim and is 
prohibited as a matter of law.  Rudd v. Nicholson, 20 Vet. App. 
296 (2006).

The Veteran subsequently filed a claim for an increased rating 
for PTSD, and this claim was denied.  The Veteran appealed, the 
Board remanded the claim in March 1991, and, in August 1992, the 
Board granted an increased, 50 percent rating.  As 
reconsideration was neither sought nor ordered, the Board's 
decision granting a 50 percent rating, but no higher, became 
final.  38 C.F.R. § 20.1100(a).

The RO implemented the Board's decision in an October 1992 rating 
decision, in which it assigned a 50 percent rating effective 
February 2, 1990.  The rating was not appealable since the RO was 
merely implementing the Board's decision.  The Veteran did not 
appeal the assigned effective date.  Thus, the decision became 
final as to the effective date assigned.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103. 

The next communications received by the RO from the Veteran are a 
series of documents dated and date stamped received between March 
and April 1993.  The precise order in which the documents were 
received is unclear.  There is an undated letter from the 
Veteran, date stamped April 22, 1993, in which he listed the 
dates of 14 letters he had sent to the RO and not received a 
reply.  There is a copy of an October 1992 letter from the 
Veteran's representative to the Veteran, date stamped April 22, 
1993, explaining the Board and RO's decisions to increase his 
rating for PTSD effective February 2, 1990.  There is a copy of 
the RO's November 1992 notification letter date stamped April 28, 
1993.  There are 3 statements in support of claim (VA Form 21-
4138) dated March 3, 1993, date stamped March 10, 1993, in which 
the Veteran describes various physical and mental problems.  In 
one of the statements, he refers to the rating for his back 
disability, but does not refer to the rating for his PTSD. In a 
statement dated February 16, 1993, date stamped February 19, 
1993, he refers to his low back traumatic arthritis.  There is a 
letter from the Veteran's then representative, dated April 28, 
1993 and date stamped April 30, 1993, in which the representative 
indicates he is resubmitting statements previously submitted by 
the Veteran, to which he had not received a reply.  There is a 
statement dated March 25, 1993, date stamped March 26, 1993, in 
which the Veteran indicates that he cannot handle the physical 
and mental pain, that he cannot handle it any more, requests 
help, and indicates a desire for death.  There is also a 
statement dated April 23, 1993, date stamped April 26, 1993, in 
which the Veteran disagrees with the denial of his claim for 
service connection for a lung disability.  There is also a 
statement dated July 15, 1993, dated stamped July 22, 1993, in 
which the Veteran requests that his claim be expedited.

The claims file also contains VA treatment records dated between 
September 15, 1993 and September 29, 1993, and received in 
November 1993, relating to outpatient psychiatric treatment.  VA 
treatment records received in February 1995 include a January 
1993 arthritis clinic note indicating that an appointment would 
be rescheduled and March 4, 1993 arthritis clinic note indicating 
that the patient missed an appointment.  January and February 
1993 vocational rehabilitation documents (VA Form 10-0114j) 
contain diagnoses of PTSD and manic depression, indicated that 
the Veteran lacked meaningful structured activity and had low 
self esteem, and contained generally positive findings of regular 
or good attendance, steady or moderate appropriate work pace, 
acceptable or good hygiene, talkative or positive interaction, 
and a friendly personality.  The Veteran's scores as to 
difficulty of task, responsibility accepted by veteran, 
efficiency, and work and social adjustment, rated on a scale of 
1-10, were 5s in all categories in the January 1993 report and 
were 5s and 6s on the February 1993 report.  Both reports 
indicated that the initial scores had been 3s and 4s.

In December 1994, the RO indicated that a claim for increase was 
received July 22, 1993, but also indicated that evidence was 
received subsequent to its October 1992 rating decision.  The RO 
indicated on the first page of its decision that it was denying a 
claim for an increased rating for PTSD, but indicated on the 
second page that it was confirming its prior denial.  In June 
1995, the RO confirmed its denial, indicating that new evidence 
was received in February 1995.  In August 1995, the RO again 
confirmed its denial, indicating that new evidence was received 
in June 1995, including a VA report of hospitalization.  The RO 
also granted a temporary total rating based on the 
hospitalization.

In a February 1996 statement, the Veteran expressed general 
disagreement with RO decisions regarding temporary total rating 
denials.  In February 1997, the RO denied an increased rating for 
PTSD, identifying the date of claim as September 4, 1996.  The 
Veteran appealed this denial, and the Board issued its December 
2005 decision granting a 100 percent rating.  In that decision, 
the Board indicated that the Veteran had filed a timely notice of 
disagreement with the December 1994 RO denial of his claim for an 
increased rating for PTSD, then rated 50 percent disabling, and 
that that was the claim it was granting.  In its February 2006 
decision implementing the Board's grant of a 100 percent rating 
for PTSD, the RO assigned an effective date of March 26, 1993, 
indicating that this was the date of claim.

In his NOD with the assignment of this effective date, the 
Veteran argued that, because his PTSD existed from the time of 
service, as indicated by the fact that he was discharged from 
service pursuant to a Medical Evaluation Board diagnosis of PTSD, 
he was entitled to an effective date of February 12, 1988, the 
day after separation from service, for the 100 percent rating for 
PTSD.

In its review of the claims file in connection with this appeal, 
the RO, in July 2007, found CUE in its prior decision to assign 
an effective date of March 12, 1988 for the initial grant of 
service connection for PTSD and assignment of a 10 percent 
rating.  The RO changed the effective date to February 12, 1988, 
the day after separation from service, because the Veteran had 
filed his claim for service connection for PTSD within a year of 
separation.  See 38 U.S.C.A. § 5110(b)(1).  The RO also indicated 
in its July 2007 decision that all of the effective dates after 
the initial date were correct and remained unchanged.

The Veteran's argument that he is entitled to an earlier 
effective date for the 100 percent rating for PTSD based on the 
existence of PTSD from the day after separation from service must 
be rejected as a matter of law.  The laws and regulations 
governing effective dates and finality reflect that the existence 
of a disability or its severity do not, in and of themselves, 
provide a basis for a earlier effective date.  The fact that the 
Veteran did not appeal the initial 10 percent rating assigned 
within one year of the July 1988 decision, that the Board's 
August 1992 decision granting a 50 percent rating but no higher 
was final, and that the Veteran did not challenge the effective 
date assigned in the RO's October 1992 decision, precludes the 
assignment of an effective date earlier than February 2, 1990.

The Board notes that there is a regulation 38 C.F.R. § 4.129 
(2010), which indicates that when a mental disorder develops in 
service as a result of a highly stressful event severe enough to 
bring about release from service, the RO should assign a rating 
of no less than 50 percent and schedule an examination within six 
months of separation to determine whether a change is warranted.  
At the time of the Veteran's claim, the precursor regulation, 38 
C.F.R. § 4.131 (1988), provided for such a 50 percent minimum 
rating only as to "[c]ertain mental disorders having their onset 
as an incident of battle or enemy action, or following bombing, 
shipwreck, imprisonment, exhaustion, or prolonged operational 
fatigue may at the outset be designated as gross stress disorder, 
'combat fatigue,' 'exhaustion,' or any one of a number of special 
terms."  The Veteran's PTSD did not have its onset in such a 
manner (rather, it stemmed from a sexual assault by a chaplain) 
and the regulation was therefore inapplicable to the PTSD rating 
assigned  in connection with the grant of service connection.  
Moreover, the Veteran was afforded an April 1988 VA examination 
prior to the initial, July 1988 decision granting his February 
1988 claim.  Thus, there was no opportunity to assign a rating 
prior to an examination within six months of separation.

In addition, none of the communications received between October 
1992 and October 1993, including the statement received March 26, 
1993, contained terms that could reasonably be construed as 
disagreement with the February 2, 1990 effective date assigned in 
the RO's October 1992 decision and a desire for appellate review 
of this decision, as none of then specifically referenced the 
February 2, 1990 effective date.  Thus, none of the documents 
constituted a valid NOD under the law in effect at that time.  
See 38 C.F.R. § 20.201 (1992).  Consequently, an effective date 
earlier than than the February 2, 1990 effective date assigned in 
the October 1992 decision is prohibited as a matter of law.

A remaining issue is whether there is a document dated between 
the October 1992 decision and March 26, 1993 that could be 
construed as an informal claim for an increased rating or a 
document indicating an increase in disability dated within a year 
prior to the March 26, 1993 statement that was the claim for 
increase that was ultimately granted.  The Board finds that there 
is no such document.  The documents described above dated prior 
to March 26, 1993, while they refer to the Veteran's physical and 
mental problems, do not identify the benefit sought, i.e., do not 
seek an increased rating for PTSD, and therefore do not 
constitute an informal claim.  Moreover, there are no treatment 
records dated within a year prior to March 26, 1993 showing an 
increase in the severity of the Veteran's PTSD prior to that 
date.  The VA treatment records in that portion of the claims 
file are from September 1993, after the March 26, 1993 date of 
claim.  There are treatment records from an earlier time period 
that were received later, but those consist of a January 1993 VA 
arthritis clinic note indicating that an appointment would be 
rescheduled, January and February vocational rehabilitation 
documents with generally positive findings and improving scores, 
and a March 4, 1993 arthritis clinic note indicating that the 
patient missed an appointment.  None of these records indicate an 
increase in the severity of the Veteran's PTSD.

Finally in this regard, the Board has considered the impact of 
Hazan v. Gober, 10 Vet. App. 511 (1997).  Hazan is best 
understood as following the language of 38 U.S.C.A. § 5110.  This 
law begins with the phrase, "Unless specifically provided 
otherwise . . . ."  Subsection (b)(2) then provides the 
"otherwise."  In essence, 38 U.S.C.A. § 5110(b)(2) trumps (is 
an exception to) 38 U.S.C.A. § 5110(a) and if applicable may 
provide a limited piercing of the veil of finality when there is 
evidence of an increase within one year of the current claim for 
increase.  The Board notes that to read Hazan any more broadly 
would result in an impermissible freestanding claim for an 
earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296 
(2006).  Here, consistent with Hazan and 38 U.S.C.A. § 
5110(b)(2), the Board concludes that there was no evidence that 
would warrant a 100 percent rating (or higher than the 50 percent 
evaluation) prior to the effective date assigned.  See Gaston v. 
Shinseki, 605 F.3d 979 (2010) noting exceptions to 38 U.S.C.A. 
§ 5110(a).

For the foregoing reasons, there is no basis in law for an 
effective date earlier than March 26, 1993, for the grant of a 
100 percent rating for PTSD.  The Veteran's claim for an earlier 
effective date for a 100 percent rating for PTSD must therefore 
be denied as  matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

As to the claim for an effective date earlier than January 25, 
1996 for a TDIU, in his July 2000 NOD with the May 2000 decision 
assigning a TDIU effective January 25, 1996, and in his May 2001 
substantive appeal, the Veteran contended that he was entitled to 
an effective date of February 1994, the date he filed his claim 
for a TDIU.  38 C.F.R. § 4.16(a) provides for a TDIU "where the 
schedular rating is less than total" and other criteria are met.  
Because the Veteran's 100 percent rating for PTSD is effective 
March 26, 1993, a TDIU after this date is precluded by the 
language of the regulation.  See Green v. West, 11 Vet. App. 472, 
476 (1998).  But see Bradley v. Peake, 22 Vet. App. 280 (2008) 
(holding that, while no additional disability compensation may be 
paid when a total schedular disability rating is already in 
effect, a separate award of a TDIU predicated on a single 
disability may form the basis for an award of special monthly 
compensation).  The Veteran's request for an effective date of 
February 1994 for his TDIU must therefore be denied as moot.

However, given that the Veteran timely disagreed with the 
effective date assigned for his TDIU, and the Board must consider 
all claims reasonably raised by the record, the Board will 
consider whether the Veteran is entitled to a TDIU prior to March 
26, 1993.

The law provides that a TDIU may be granted upon a showing that 
the veteran is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his or her 
service-connected disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16.  Under 38 C.F.R. § 4.16(a), if there is 
only one service-connected disability, it must be ratable at 60 
percent or more to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there must be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the combined 
rating to 70 percent or more. 38 C.F.R. § 4.16(a).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that 
when evidence of unemployability is submitted at the same time 
that the Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and parcel 
of the claim for benefits for the underlying disability.

The grant of TDIU is an award of increased disability 
compensation for purposes of assigning an effective date.  Dalton 
v. Nicholson, 21 Vet. App. 23 (2007); Wood v. Derwinski, 1 Vet. 
App. 367, 369 (1991).

The evidence reflects that the Veteran first became eligible for 
a TDIU on a schedular basis effective February 2, 1990.  That was 
the effective date that the RO assigned in its October 1992 
decision implementing the Board's August 1992 decision increasing 
the rating for the Veteran's PTSD form 10 to 50 percent.  The 
rating for the Veteran's back disability had been increased from 
20 to 40 percent effective April 1, 1989.  Thus, the Veteran had 
one disability rated at least 40 percent and a combined 
disability rating of  at least 70 percent effective February 2, 
1990.  The Board is prohibited from assigning a TDIU on the basis 
of 38 C.F.R. § 4.16(b) in the first instance without ensuring 
that the claim is referred to VA's Director of Compensation and 
Pension for consideration of an extraschedular rating under 38 
C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  
Thus, the Board will consider whether the Veteran is entitled to 
an earlier effective date for his TDIU from February 2, 1990, 
when he became eligible for this benefit on a schedular basis, 
and March 26, 1993, the effective date of the grant of a 100 
percent rating for PTSD.

The Board's August 1992 grant of the Veteran's claim for an 
increased rating for his PTSD, in which it concluded "that more 
than considerable social and industrial impairment is not 
demonstrated" implicitly denied any pending claim for a rating 
higher than 50 percent including a claim for a TDIU.  See Adams 
v. Shinseki, 568 F.3d 956, 961-964 (Fed. Cir. 2009) (in certain 
circumstances, a claim for benefits will be deemed to have been 
denied, and thus finally adjudicated, even if VA did not 
expressly address that claim in its decision).  See also Munro v. 
Shinseki, No. 2009-7110 (Fed. Cir. August 6, 2010) (applying 
implicit denial rule to pending informal claims).  Moreover, any 
previous pending informal claim for a TDIU that had not been 
finally adjudicated was terminated by the August 1992 implicit 
denial.  See Williams v. Peake, 521 F.3d 1348, 1351 (Fed. Cir. 
2008).  In addition, there is no document dated between August 
1992 and March 26, 1993 that indicates that the Veteran was 
unemployable due to his service-connected disabilities.  The 
January and February 1993 vocational rehabilitation documents 
were generally positive and indicated that the Veteran was 
improving his scores on vocational testing.  Thus, an effective 
date earlier than March 26, 1993 for the grant of a TDIU is not 
warranted based on any pending claim or evidence of 
unemployability due to service connected disabilities prior to 
this date.

For the foregoing reasons, there is no basis in law for an 
effective date earlier than March 26, 1993, for the grant of a 
TDIU, and the issue of entitlement to an effective date prior to 
January 25, 1996 but after March 26, 1993 for a TDIU is moot.  
The Veteran's claim for an earlier effective date for the grant 
of a TDIU must therefore therefore be denied as matter of law to 
the extent that he seeks an effective date prior to March 26, 
1993, and dismissed as moot to the extent that he seeks an 
effective date from March 26, 1993 to January 24, 1996.  See 
Sabonis, 6 Vet. App. at 430.


ORDER

Entitlement to an effective date earlier than March 26, 1993, for 
the grant of a 100 percent rating for PTSD, is denied.

The claim for entitlement to an effective date earlier than 
January 25, 1996 for the grant of a TDIU is dismissed as moot to 
the extent that an effective date from March 26, 1993 to January 
24, 1996 is sought; the claim is otherwise denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


